IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


M.L.,                                      : No. 510 MAL 2015
                                           :
                     Petitioner            :
                                           : Petition for Allowance of Appeal from the
                                           : Order of the Superior Court
              v.                           :
                                           :
                                           :
S.G.,                                      :
                                           :
                     Respondent            :


                                        ORDER


PER CURIAM

        AND NOW, this 17th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.